Exhibit 10.7

PerkinElmer, Inc.

Restricted Stock Unit Agreement under 2005 Incentive Plan

This AGREEMENT made as of the                      day of month, 200X, between
PerkinElmer, Inc., a Massachusetts corporation (the “Company”), and
                     (the “Participant”).

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1. Grant of Units.

(a) Grant. The Company shall issue to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Company’s 2005 Incentive Plan
(the “Plan”),                      restricted stock units of the Company (the
“Units”). Each Unit represents the right to receive one share of common stock,
$1.00 par value per share, of the Company (“Common Stock”) as provided in this
Agreement. The shares of Common Stock that are issuable upon vesting of the
Units are referred to in this Agreement as “Shares”. Participant agrees that the
Units shall be subject to vesting as set forth in Section 2 of this Agreement.

(b) Forfeiture. If the Participant ceases to be employed by the Company for any
reason or no reason, with or without cause, before the Units vest, the Units
shall be immediately forfeited to the Company.

2. Vesting. Provided that the Participant remains employed by the Company on the
occurrence of the following events or date(s), the Units will vest as follows:

(a) (insert vesting schedule here).

(b) upon the death or permanent disability of the Participant on or before the
third anniversary of the date of this Agreement. The Participant shall be deemed
to be permanently disabled if he has been unable to perform his duties for the
Company for a six consecutive month period and if he is entitled to long-term
disability benefits under the Company’s long term disability plan, as determined
by the long term disability carrier; or

(c) upon the occurrence of a Change in Control on or before the third
anniversary of the date of this Agreement. For purposes of this Agreement, a
“Change in Control” means an event or occurrence set forth in one or more of
paragraphs (i) to (iv) below (including an event or occurrence that constitutes
a Change in Control under one of such subsections but that is specifically
exempted under another such subsection):

(i) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 20% or more of
either (A) the then-outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (B) the



--------------------------------------------------------------------------------

combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), none
of the following acquisitions of Outstanding Company Common Stock or Outstanding
Company Voting Securities shall constitute a Change in Control: (I) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion, or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (II) any acquisition by the Company, (III) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (IV) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A) and (B) of
paragraph (ii) of this Section 2(c);

(ii) Such time as the Continuing Directors (as defined below) do not constitute
a majority of the Board (or, if applicable, the Board of Directors of a
successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (A) who is a member of the Board on the
date of the execution of this Agreement, or (B) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(B) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board;

(iii) The consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (A) all or
substantially all of the individuals or entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the surviving,
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns the Company or substantially all of the Company’s assets either directly or
indirectly through one or more other entities) (such resulting or acquiring
corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively; and (B) no Person beneficially owns,
directly or indirectly, 20% or more of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors (except to the extent that such ownership existed
prior to the Business Combination); or

 

- 2 -



--------------------------------------------------------------------------------

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

For purposes of this Agreement, employment with the Company shall include
employment with a parent or subsidiary of the Company. Absent a determination
otherwise by the Committee, the Participant must be employed through the vesting
date to be entitled to vest in the Units.

3. Payment.

(a) As soon as administratively practicable following the vesting date(s) of the
Units pursuant to Section 2 above, but in no event later than the 15th day of
the third month of the year following the calendar year in which the Units vest,
the Company shall distribute to the Participant (or to the Participant’s estate
in the event of death) the Shares of Common Stock represented by Units that
vested on such vesting date.

(b) The Company shall not be obligated to issue to the Participant the Shares
upon the vesting of any RSU (or otherwise) unless the issuance and delivery of
such Shares shall comply with all relevant provisions of law and other legal
requirements including, without limitation, any applicable federal or state
securities laws and the requirements of any stock exchange upon which shares of
Common Stock may be issued.

4. Restrictions on Transfer. The Participant shall not sell, assign, transfer,
pledge, hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”) any Units except by the will or the laws of descent
and distribution, and no amounts deferred under this Agreement, or any rights
therein, shall be subject in any manner to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, levy, lien, attachment, garnishment,
debt or other charge or disposition of any kind.

5. Dividend and Other Shareholder Rights. Except as set forth in the Plan,
neither the Participant nor any person claiming under or through the Participant
shall be, or have any rights or privileges of, a stockholder of the Company in
respect to the Shares issuable pursuant to the Units granted hereunder until the
Shares have been delivered to the Participant.

6. Provisions of the Plan This Agreement is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this Agreement.

7. Adjustments for Stock Splits, Stock Dividends, Etc.

(a) If from time to time during the term of this Agreement, there is any stock
split-up, reverse stock split, stock dividend, stock distribution,
recapitalization, combination of shares, reclassification of shares, spin-off or
other similar change in capitalization event or other reclassification of the
Common Stock of the Company, or any distribution to holders of Common Stock
other than a normal cash dividend, then a Unit shall become the right to
receive, subject to the vesting and payment provisions described herein, any and
all such new, substituted or additional securities or cash as if the Unit
represented a share of Common Stock.

 

- 3 -



--------------------------------------------------------------------------------

(b) If the Shares are converted into or exchanged for, or stockholders of the
Company receive by reason of any distribution in total or partial liquidation,
securities of another corporation, or other property (including cash), pursuant
to any merger of the Company or acquisition of its assets, other than one that
constitutes a Change in Control for the purposes of Section 2 of this Agreement,
then the rights of the Company under this Agreement shall inure to the benefit
of the Company’s successor and a Unit shall become the right to receive, subject
to the vesting and payment provisions described herein, any and all such new,
substituted or additional securities or cash as if the Unit represented a share
of Common Stock.

8. Withholding Taxes; No Section 83(b) Election.

(a) The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to the vesting of the Shares.

(b) The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement. The Participant acknowledges that no election under Section 83(b) of
the Internal Revenue Code of 1986 may be filed with respect to this award.

9. Miscellaneous.

(a) No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the Units pursuant to Section 2 hereof is earned only by continuing
service as an employee at the will of the Company (not through the act of being
hired or purchasing shares hereunder) and satisfying the other terms and
conditions set forth in Section 2. The Participant further acknowledges and
agrees that the transactions contemplated hereunder and the vesting schedule set
forth herein do not constitute an express or implied promise of continued
engagement as an employee or consultant for the vesting period, for any period,
or at all.

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

(e) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 9(e).

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.

(h) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

(i) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the Commonwealth of Massachusetts
without regard to any applicable conflicts of laws.

(j) Participant’s Acknowledgments. The Participant acknowledges that he or she:
(i) has read and understands this Agreement; (ii) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP, is acting as
counsel to the Company in connection with the transactions contemplated by the
Agreement, and is not acting as counsel for the Participant.

(k) Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PERKINELMER, INC. By:      Name:      Title:      Address:           PARTICIPANT

 

 

- 6 -